                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      RAYMOND LONG, et al.,
                                                                                      Case No. 17-cv-02758-PJH
                                  8                   Plaintiffs,

                                  9             v.                                    JUDGMENT
                                  10     TAMMY DORSET, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         On February 22, 2019, the court dismissed plaintiffs’ claims in the above entitled
                                  14   action against defendant Facebook, Inc. (“defendant Facebook”) with and without
                                  15   prejudice. Dkt. 45. Plaintiffs failed to timely file an amended pleading against defendant
                                  16   Facebook with respect to those claims dismissed without prejudice. On December 11,
                                  17   2019, the court dismissed plaintiffs’ claims against defendant Tammy Dorset (“defendant
                                  18   Dorset”) and any related Doe defendants for failure to serve.
                                  19         It is Ordered and Adjudged
                                  20         that plaintiffs take nothing, and that the action against defendant Facebook be
                                  21   dismissed with prejudice and that the action against defendant Dorset and any related
                                  22   Doe defendants be dismissed without prejudice.
                                  23         IT IS SO ORDERED.
                                  24   Dated: December 11, 2019
                                  25                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  26                                               United States District Judge
                                  27

                                  28
